Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 273-279 and 284, drawn to a method of determining an amino acid sequence of a polypeptide, classified in G01N 33/6824.
II. Claim 280, drawn to a method of identifying a protein of interest in a mixed sample using luminescence, classified in G01N 33/582.
III. Claim 281, drawn to a method of identifying a relative position of two or more amino acids in a polypeptide using a FRET signal, classified in G01N 21/6428.
IV. Claim 282, drawn to a method of preparing a protein for analysis, classified in G01N 33/6821.
V. Claim 283, drawn to a method of preparing a protein for analysis, classified in G01N 1/28.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group I has the design, mode of operation and effect of determining an amino acid sequence of a polypeptide by repeatedly contacting a polypeptide with a labeled affinity reagent that selectively binds to one or more types of terminal amino acids followed by removing the terminal amino acids. The invention of Group II has the design, mode of operation and effect of identifying a protein of interest in a mixed sample by labeling one or more amino acids in the protein with one or more different luminescent labels, measuring luminescence over time, and determining an amino acid sequence of the protein based on the luminescence detected. The invention of Group I does not require any luminescent labels or measuring luminescence over time, as in Group II. 
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group I has the design, mode of operation and effect of determining an amino acid sequence of a polypeptide by repeatedly contacting a polypeptide with a labeled affinity reagent that selectively binds to one or more types of terminal amino acids followed by removing the terminal amino acids. The invention of Group III has the design, mode of operation and effect of identifying a relative position of two or more amino acids in a polypeptide by labeling two or more amino acids of a polypeptide with a first FRET label and detecting a FRET signal from a translocation reaction of the labeled polypeptide in the presence of a cofactor labeled with a second FRET label. The invention of Group I does not require any FRET labels or detection of a FRET signal, as in Group III. 
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group I has the design, mode of operation and effect of determining an amino acid sequence of a polypeptide by repeatedly contacting a polypeptide with a labeled affinity reagent that selectively binds to one or more types of terminal amino acids followed by removing the terminal amino acids. The invention of Group IV has the design, mode of operation and effect of preparing a protein for analysis by blocking free carboxylate groups of a protein, denaturing the protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, and conjugating a chemical moiety to the free C-terminal carboxylate group.
Inventions I and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group I has the design, mode of operation and effect of determining an amino acid sequence of a polypeptide by repeatedly contacting a polypeptide with a labeled affinity reagent that selectively binds to one or more types of terminal amino acids followed by removing the terminal amino acids. The invention of Group V has the design, mode of operation and effect of preparing a protein for analysis by denaturing a protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, blocking the free C-terminal carboxylate group, and enzymatically conjugating a functional moiety to the blocked C-terminal carboxylate group.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group II has the design, mode of operation and effect of identifying a protein of interest in a mixed sample by labeling one or more amino acids in the protein with one or more different luminescent labels, measuring luminescence over time, and determining an amino acid sequence of the protein based on the luminescence detected. The invention of Group III has the design, mode of operation and effect of identifying a relative position of two or more amino acids in a polypeptide by labeling two or more amino acids of a polypeptide with a first FRET label and detecting a FRET signal from a translocation reaction of the labeled polypeptide in the presence of a cofactor labeled with a second FRET label.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group II has the design, mode of operation and effect of identifying a protein of interest in a mixed sample by labeling one or more amino acids in the protein with one or more different luminescent labels, measuring luminescence over time, and determining an amino acid sequence of the protein based on the luminescence detected. The invention of Group IV has the design, mode of operation and effect of preparing a protein for analysis by blocking free carboxylate groups of a protein, denaturing the protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, and conjugating a chemical moiety to the free C-terminal carboxylate group.

Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group II has the design, mode of operation and effect of identifying a protein of interest in a mixed sample by labeling one or more amino acids in the protein with one or more different luminescent labels, measuring luminescence over time, and determining an amino acid sequence of the protein based on the luminescence detected. The invention of Group V has the design, mode of operation and effect of preparing a protein for analysis by denaturing a protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, blocking the free C-terminal carboxylate group, and enzymatically conjugating a functional moiety to the blocked C-terminal carboxylate group.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group III has the design, mode of operation and effect of identifying a relative position of two or more amino acids in a polypeptide by labeling two or more amino acids of a polypeptide with a first FRET label and detecting a FRET signal from a translocation reaction of the labeled polypeptide in the presence of a cofactor labeled with a second FRET label. The invention of Group IV has the design, mode of operation and effect of preparing a protein for analysis by blocking free carboxylate groups of a protein, denaturing the protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, and conjugating a chemical moiety to the free C-terminal carboxylate group.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group III has the design, mode of operation and effect of identifying a relative position of two or more amino acids in a polypeptide by labeling two or more amino acids of a polypeptide with a first FRET label and detecting a FRET signal from a translocation reaction of the labeled polypeptide in the presence of a cofactor labeled with a second FRET label.  The invention of Group V has the design, mode of operation and effect of preparing a protein for analysis by denaturing a protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, blocking the free C-terminal carboxylate group, and enzymatically conjugating a functional moiety to the blocked C-terminal carboxylate group.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation and effects since the invention of Group IV has the design, mode of operation and effect of preparing a protein for analysis by blocking free carboxylate groups of a protein, denaturing the protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, and conjugating a chemical moiety to the free C-terminal carboxylate group. The invention of Group V has the design, mode of operation and effect of preparing a protein for analysis by denaturing a protein, blocking free thiol groups of the protein, digesting the protein to produce a polypeptide fragment with a free C-terminal carboxylate group, blocking the free C-terminal carboxylate group, and enzymatically conjugating a functional moiety to the blocked C-terminal carboxylate group. Therefore, the invention in Group IV conjugates a chemical moiety to a free C-terminal carboxylate group whereas the invention in Group V enzymatically conjugates a functional moiety to a blocked C-terminal carboxylate group. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached Monday-Thursday, 6:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 3, 2022